USDC IN/ND case 1:19-cv-00307-WCL-SLC document 79 filed 12/02/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

SANDRA BLACK,                                 )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )       Case No. 1:19-cv-00307-WCL-SLC
                                              )
NAOMI FRIEDRICHSEN, et al.,                   )
                                              )
        Defendants.                           )

                                    OPINON AND ORDER

       Before the Court is a motion filed by pro se Plaintiff on November 18, 2020, requesting

that the Court grant her an “available” permanent ten-day extension to seek an extension from

any future Court-imposed deadlines, and that the Court “remove any and all reprimand” for

disobeying a Court order. (ECF 78 at 1). For the following reasons, both of Plaintiff’s requests

are DENIED.

                                         A. Background

       By way of background, Plaintiff’s request arises from an ongoing discovery dispute

among the parties. On October 19, 2020, Plaintiff filed a motion to compel Defendants to more

fully respond to her discovery requests as well as for sanctions against Defense counsel. (ECF

69). After receiving several ex parte calls and emails from both parties, the Court entered an

Order reminding the parties to file any requests for a Court order as a motion on the record in

accordance with Federal Rule of Civil Procedure 7(b)(1) and reiterating the briefing schedule on

the motion to compel in accordance with Local Rule 7-1(d)(3). (ECF 70). On November 2,

2020, Defendants filed a timely response (ECF 71) to the motion to compel as well a separate

motion to compel seeking a Court order requiring Plaintiff to appear at her deposition (ECF 72,

73). On November 9, 2020, the day Plaintiff’s reply to the initial motion to compel was due, the
                                                  1
USDC IN/ND case 1:19-cv-00307-WCL-SLC document 79 filed 12/02/20 page 2 of 5


Court received another ex parte email from Plaintiff requesting an extension to her deadline to

file her reply. (ECF 74-1). That same day, the Court entered an Order denying the extension,

again explaining that it “will not consider, or respond to, ex parte communications to the Court

or its staff,” and admonishing Plaintiff to file her request as a motion. (ECF 74).

       On November 18, 2020, Plaintiff filed the instant motion requesting an “available”

permanent extension of ten days “in order to write a motion to request [an] extension of time,

mail it, and [for] the [C]ourt to respond.” (ECF 78 at 1). In other words, Plaintiff appears to be

seeking the Court’s approval to file a belated motion for an extension up to ten days after a

deadline has passed. In support of her request, Plaintiff asserts that she has multiple health issues

which prevent her from timely responding to Court filings and that she is litigating other cases in

state court and homeschooling her grandchildren. (Id. at 2-3). She further asserts that copies of

Defendants’ court filings are often delivered late. (Id. at 3). Finally, Plaintiff requests that the

Court “remove” its prior admonishment regarding ex parte communications, because she was not

aware that she could not email the Court directly. (Id. at 3). She contends that she was unaware

of the Court’s prior warning concerning ex parte communications because she never read the text

of the Court’s prior Order—instead relying on the order’s accompanying docket entry which

merely summarized the briefing schedule on the initial motion to compel. (ECF 78-1 at 6). In

fact, Plaintiff asserts—and includes an exhibit showing—that she received a copy of the Court’s

order postmarked November 2, 2020, but she never opened it. (Id.; ECF 78-2 at 4).

                                             B. Analysis

       As to Plaintiff’s request that the Court “remove” its admonishment, an admonishment is

merely a firm warning to the parties—it is not a mark against Plaintiff that can be taken away.

Further, as the Court explained in its past two Orders on the matter, the Federal Rules of Civil

Procedure require that any request for a court order be made by a motion. (ECF 70 at 1; ECF 74
                                                   2
USDC IN/ND case 1:19-cv-00307-WCL-SLC document 79 filed 12/02/20 page 3 of 5


at 1). In other words, the Court’s prior Order (ECF 70) does not impose any new obligation on

either party. Rather, the Order simply reiterates the standard that all parties before the Court—

including parties proceeding without an attorney—are required to follow. See Lopez v. St. Johns

Cmtys. Inc., No. 08-CV-123, 2009 WL 159257, at *1 (E.D. Wis. Jan. 22, 2009) (“While the

court recognizes that a pro se litigant’s pleadings are to be liberally construed, pro se litigants

remain bound by the same Federal Rules of Civil Procedure as any other litigant.”). Similarly,

the possible consequence of noncompliance with the Court’s Orders or the Federal Rules—

including the involuntary dismissal of this case—would have existed with or without the Court’s

warning. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any claim against it.”). As

such, because the Court’s admonishment merely reiterated the rules Plaintiff was already bound

to follow, there is no need to remove or otherwise retract it.

       Furthermore, Plaintiff’s assertion that she only read the docket entry accompanying the

Court’s Order, but not the Order itself, is not an excuse for her noncompliance. As mentioned,

Plaintiff is bound to follow the Federal Rules of Civil Procedure the same as any attorney, and

courts have consistently found sanctions under the Federal Rules appropriate when lawyers have

relied solely on the text of docket entries rather than actual court orders. See, e.g., Brehmer v.

Rolls Royce Corp., No. 1:19-cv-02470-JPH-TAB, 2019 WL 6715387, at *3 (S.D. Ind. Dec. 10,

2019) (“Wilson’s blatant disregard for the content of the Court’s order reflects the troubling

practice of lawyers not personally reading Court orders in their entirety, or, as it appears

occurred in this case, simply reading the text of a Court entry on CM/ECF but failing to click on

and read the order itself.”). While the Court is certainly sympathetic to Plaintiff’s health issues

and other responsibilities, she still has a duty to prosecute her case. At a bare minimum, this

includes reading and responding to the Court’s Orders.
                                                  3
USDC IN/ND case 1:19-cv-00307-WCL-SLC document 79 filed 12/02/20 page 4 of 5


       As to Plaintiff’s other request, that she be allowed to move for an extension of up to ten

days after a deadline has passed to seek an extension to that deadline, her request is denied

because the Federal Rules already largely contemplate the relief she requests. It is not clear from

Plaintiff’s request whether she is seeking a “permanent extension” limited solely to motion

practice deadlines or whether it includes other deadlines established pursuant to Federal Rule of

Civil Procedure 16. Such a distinction, however, is of little importance. Pursuant to Federal

Rule of Civil Procedure 6(b)(1)(A), the Court may grant an extension to a motion practice

deadline—before that deadline has passed—upon a showing of good cause. Similarly, pursuant

to Federal Rule of Civil Procedure 6(b)(1)(B), the Court can grant an extension “on motion made

after the time has expired if the party failed to act because of excusable neglect.” As to other

deadlines imposed by the Court’s scheduling order, Federal Rule of Civil Procedure 16(b)(4)

allows a deadline established by the Court’s scheduling order to be modified “for good cause and

with the judge’s consent.”

       When considering whether “good cause” exists to extend a deadline, “the primary

consideration for district courts is the diligence of the party seeking amendment.” Alioto v. Town

of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011). Conversely, when considering whether a party

failed to meet a deadline due to “excusable neglect,” the Court may consider “the danger of

prejudice to the [opposing party], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith.” Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

       In sum, the relief Plaintiff requests—ability to move for an extension after a deadline has

passed—already exists under the Federal Rules of Civil Procedure. If Plaintiff believes that she

is unable to meet a certain motion practice deadline, and good cause exists to extend that
                                                 4
USDC IN/ND case 1:19-cv-00307-WCL-SLC document 79 filed 12/02/20 page 5 of 5


deadline, it is incumbent on her to seek an extension and ensure that it is filed within the

applicable deadline. See Raymond v. Ameritech Corp., 442 F.3d 600, 604-05 (7th Cir. 2006)

(“The posting of papers addressed to the clerk’s office does not constitute ‘filing’ under Rule

5[(d)(2)]. Unlike some state court rules the Federal Rules of Civil Procedure do not authorize

filing to be accomplished by deposit of papers in the mail.” (footnote omitted)).1 If Plaintiff fails

to seek an extension before the deadline, she can still move for an extension after the deadline by

showing her delay was due to excusable neglect. There is no need to modify these procedures

established by the Federal Rules which—as already discussed—Plaintiff is required to comply

with. See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2007).

                                               C. Conclusion

        In conclusion, the Court sees no need to retract its prior admonishment or modify the

existing rules regarding deadline extensions. Accordingly, Plaintiff’s motion (ECF 78) is

DENIED.

        SO ORDERED.

        Entered this 2nd day of December 2020.

                                                                     /s/ Susan Collins
                                                                     Susan Collins
                                                                     United States Magistrate Judge




1
  The Seventh Circuit Court of Appeals in Raymond originally referred to Federal Rule of Civil Procedure 5(e).
However, in 2007 “[t]he language of Rule 5 [was] amended as part of the general restyling of the Civil Rules to
make them more easily understood and to make style and terminology consistent throughout the rules.” Fed. R. Civ.
P. 5 advisory committee’s note to 2007 amendment. As part of this stylistic change, the substantive provisions of
the former Rule 5(e) were moved to the current version of Rule 5(d). See HMBI, Inc. v. Schwartz, No. 1:06-CV-24-
TS, 2008 WL 2600150, at *1 n.1 (N.D. Ind. June 26, 2008).
                                                       5
